OLD MUTUAL FUNDS I Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual Asset Allocation Growth Portfolio Supplement dated January 2, 2009 to the Prospectus dated November 19, 2008 This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. FEES AND EXPENSES OF THE ASSET ALLOCATION PORTFOLIOS The section of the Prospectus entitled “About the Asset Allocation Portfolios – Fees and Expenses of the Asset Allocation Portfolios” is amended by replacing the section in its entirety with the following: Fees and Expenses of the Asset Allocation Portfolios The table below summarizes the shareholder fees and annual fund operating expenses you would pay as an investor in the Asset Allocation Portfolios.Shareholder fees are paid directly from your account.Annual fund operating expenses are paid out of an Asset Allocation Portfolio’s assets.Additional fees may be imposed by your adviser, broker, or financial intermediary. Fees and Expenses Table Institutional Class ClassA ClassC Class Z SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) $12.00 $12.00 $12.00 $12.00 Redemption/Exchange Fee 2 (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Conservative Portfolio Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and/or Service (12b-1) Fees None 0.25% 1.00% None Other Expenses 3 0.67% 0.65% 0.55% 3.93% Acquired (Underlying) Fund Fees and Expenses 4 0.78% 0.78% 0.78% 0.78% Total Annual Fund Operating Expenses 5 1.65% 1.88% 2.53% 4.91% Fee Waivers and/or Expense Reimbursement 6 (0.51)% (0.49)% (0.39)% (3.77)% Net Operating Expenses 1.14% 1.39% 2.14% 1.14% Balanced Portfolio Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses 3 1.25% 0.45% 0.44% 5.14% Acquired (Underlying) Fund Fees and Expenses 4 0.90% 0.90% 0.90% 0.90% Total Annual Fund Operating Expenses 5 2.35% 1.80% 2.54% 6.24% Fee Waivers and/or Expense Reimbursement 6 (1.06)% (0.26)% (0.25)% (4.95)% Net Operating Expenses 1.29% 1.54% 2.29% 1.29% Moderate Growth Portfolio Management Fees 0.25% 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses3 0.57% 0.57% 0.42% 3.96% Acquired (Underlying) Fund Fees and Expenses 4 0.96% 0.96% 0.96% 0.96% Total Annual Fund Operating Expenses 5 1.78% 2.03% 2.63% 5.17% Fee Waivers and/or Expense Reimbursement 6 (0.50)% (0.50)% (0.35)% (3.89)% Net Operating Expenses 1.28% 1.53% 2.28% 1.28% Growth Portfolio Management Fees 0.25% 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses 3 0.39% 0.52% 0.54% 5.71% Acquired (Underlying) Fund Fees and Expenses 4 1.03% 1.03% 1.03% 1.03% Total Annual Fund Operating Expenses 5 1.67% 2.05% 2.82% 6.99% Fee Waivers and/or Expense Reimbursement 6 (0.32)% (0.45)% (0.47)% (5.64)% Net Operating Expenses 1.35% 1.60% 2.35% 1.35% 1 If you purchase $1 million or more Class A shares and redeem these shares within 12 months from the date of purchase, you may pay a 1.00% contingent deferred sales charge at the time of redemption. 2 Imposed on redemptions within 10 calendar days of purchase. 3 Other Expenses were calculated based on actual expenses incurred under the current fund of funds structure, which was implemented on November 19, 2007. 4 Each Asset Allocation Portfolio indirectly pays a portion of the expenses incurred by the underlying funds.Acquired (Underlying) Fund Fees and Expenses is an estimated annualized expense ratio of the underlying funds, based upon (i) Ibbotson’s allocation of an Asset Allocation Portfolio’s assets among the underlying funds at fiscal year end; and (ii) the historical expense ratio of the underlying funds based upon their most recent fiscal period, which is stated on a net basis.The actual indirect expenses incurred by a shareholder will vary based upon an Asset Allocation Portfolio’s actual allocation of its assets among the underlying funds and the actual expenses of the underlying funds.Certain of the underlying funds have agreed to expense limitations that are in effect for varying periods. 5 Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets of each Portfolio stated in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Portfolio and does not include acquired (underlying) fund fees and expenses. 6 Effective January 1, 2009, the Adviser contractually has agreed to limit the operating expenses of each Asset Allocation Portfolio (excluding acquired (underlying) fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to the following annual rates through December 31, 2009.The Adviser will consider renewal ofthese limits on an annual basis. Institutional Class Class A Class C Class Z Conservative Portfolio 0.36% 0.61% 1.36% 0.36% Balanced Portfolio 0.39% 0.64% 1.39% 0.39% Moderate Growth Portfolio 0.32% 0.57% 1.32% 0.32% Growth Portfolio 0.32% 0.57% 1.32% 0.32% Effective January 1, 2010, the Adviser contractually has agreed to limit the operating expenses of each Asset Allocation Portfolio (excluding acquired (underlying) fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to an annual rate of 1.75% for Institutional Class shares and Class Z shares, 2.00% for Class A shares, and 2.75% for Class C shares through December 31, 2018.The Adviser will consider further reductions to these limits on an annual basis. Expense Examples The following expense examples are intended to help you compare the cost of investing in an Asset Allocation Portfolio with the cost of investing in other mutual funds, by showing what you could pay in Portfolio expenses over time based on the operating expenses and expense caps described in the Fees and Expenses table and footnotes above.It uses the same hypothetical conditions other funds use in their prospectuses:$10,000 initial investment, 5% total return each year, no changes in expenses, and you redeem all your shares at the end of the period.Because actual returns and expenses will be different, the example is for comparison only. Conservative Portfolio 1 Year 3 Years 5 Years 10 Years Institutional Class $116 $470 $848 $1,910 Class A $708 $1,086 $1,488 $2,609 Class C with redemption $317 $750 $1,310 $2,836 without redemption $217 $750 $1,310 $2,836 Class Z $116 $655 $1,220 $2,761 Balanced Portfolio 1 Year 3 Years 5 Years 10 Years Institutional Class $131 $631 $1,158 $2,603 Class A $723 $1,085 $1,471 $2,548 Class C with redemption $332 $767 $1,328 $2,857 without redemption $232 $767 $1,328 $2,857 Class Z $131 $694 $1,283 $2,882 Moderate Growth Portfolio 1 Year 3 Years 5 Years 10 Years Institutional Class $130 $512 $918 $2,054 Class A $722 $1,130 $1,562 $2,761 Class C with redemption $331 $784 $1,363 $2,937 without redemption $231 $784 $1,363 $2,937 Class Z $130 $705 $1,306 $2,935 Growth Portfolio 1 Year 3 Years 5 Years 10 Years Institutional Class $137 $495 $877 $1,949 Class A $728 $1,140 $1,576 $2,783 Class C with redemption $338 $830 $1,448 $3,114 without redemption $238 $830 $1,448 $3,114 Class Z $137 $726 $1,341 $3,003 THE PORTFOLIO MANAGERS The section of the Prospectus entitled “Management – The Portfolio Managers” is amended by replacing the section in its entirety with the following: The Portfolio Managers The following summarizes the experience of the members of the portfolio management team primarily responsible for the day-to-day management of the Asset Allocation Portfolios’ portfolios.Except as otherwise noted, each portfolio manager listed below has served in his/her position for at least the last 5 years. Name (Role on Team) Business Experience Ibbotson Associates Advisors, LLC Peng Chen, Ph.D., CFA (Lead Portfolio Manager) President, Ibbotson. Brian Huckstep, CFA (Portfolio Manager) Portfolio Manager (2005 – present), Ibbotson; Director of Data Acquisition (2003 – 2005), Morningstar. Jeremy Stempien (Portfolio Manager) Portfolio Manager (2008 – present), Ibbotson; Advice Portfolio Construction Manager (2005 – 2007), Ibbotson; Project Manager (1999 – 2004), Hewitt Associates. Scott Wentsel, CFA, CFP (Senior Portfolio Manager) Vice President and Senior Portfolio Manager (2005 – present), Ibbotson; Executive Director (2000 – 2005), Morgan Stanley. Old Mutual Capital, Inc. J.C. Waller (Portfolio Manager) Vice President – Director of Investment Services (2007 – present) and Chief Investment Officer (2007 – present), Old Mutual Capital, Inc.; Vice President of Investments/Director of Institutional Portfolio Management (2005 – 2007) and Portfolio Manager (2002 –2007), ICON Advisers, Inc. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Asset Allocation Portfolios. Distributor: Old Mutual
